 

Exhibit 10.11(b)

 

HORACE MANN SERVICE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

SCHEDULE A PARTICIPANTS

 

NAME OR TITLE   EFFECTIVE DATE
OF
PARTICIPATION*   TIER I PARTICIPANTS President and CEO   September 17, 2013    
  TIER II PARTICIPANTS EVP and CFO   June 1, 2012** EVP and CMO     EVP,
Annuity, Life, Group   March 15, 2012       TIER III PARTICIPANTS SVP and CHRO  
June 4, 2014

 

* Subject to acceptance within 30 days of the effective date of participation

** Designates an individual who, as of the Effective Date of Participation, is
covered by a Severance Agreement, as defined in Section 4.3(c)(i) of the Plan.

 

Last updated: July 20, 2015

 

1

 